Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/22 and 02/10/21 was before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, with respect to claim #8, the gate electrode has a first length, the second metal-containing member has a second length, and the first metal-containing member has a third length that is greater than the first length and substantially the same as the second length must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Yum et al., (U.S. Pat. No. 7,638,433), hereinafter referred to as “Yum”.

Yum shows, with respect to claim #1, electronic device comprising: a gate structure (fig. #7, item 122a, 114a, 112a) including (column #4, line 60-67): a gate electrode (fig. #8, item 124a) including a doped semiconductor (fig. #7, item 114a) material (column #3, line 54-63); a first metal-containing member (fig. #10, item 128a) overlying the gate electrode (column #6, line 18-25), wherein first the metal-containing member has a first side (fig. Ex1, item FS1) and a second side (fig. Ex1, item SS2) opposite the first side; a first conductive sidewall spacer (fig. Ex1, item 126a1) overlying the gate electrode and adjacent to the first side of the first metal-containing member; and a second conductive sidewall spacer (fig. Ex1, item 126a2) overlying the gate electrode and adjacent to the second side of the first metal-containing member (column #6, line 12-17).
                          
[AltContent: arrow][AltContent: textbox (First Side: FS1)][AltContent: textbox (Second Side: SS2)]
[AltContent: textbox (Fig. Ex1)][AltContent: textbox (M2)][AltContent: arrow][AltContent: textbox (126a1	)][AltContent: ][AltContent: arrow][AltContent: textbox (2)]                            
    PNG
    media_image1.png
    310
    317
    media_image1.png
    Greyscale


Yum shows, with respect to claim #2, a device wherein at least 90% of an area of an upper surface of the gate electrode is covered by a combination of the first metal-containing member (fig. #10, item 128a), the first conductive sidewall spacer (fig. Ex1, item 126a1), and the second conductive sidewall spacer (fig. Ex1, item 126a2) (column #6, line 12-25).

Yum shows, with respect to claim #4 a device further comprising a second metal-containing member (fig. Ex1, item M2) disposed between the gate electrode (fig. #8, item 124a) and the first metal-containing member (column #6, line 12-25).


//
Claim(s) #8, 12 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yum et al., (U.S. Pat. No. 7,638,433), hereinafter referred to as “Yum”.

Yum shows, with respect to claim #8, a electronic device comprising a high electron mobility transistor, wherein the high electron mobility transistor comprises: a gate structure (fig. #7, item 122a, 114a, 112a) that includes: a gate electrode (fig. #8, item 124a) including a doped semiconductor material (fig. #7, item 114a) (column #3, line 54-63); a first metal-containing member (fig. Ex1 and fig. #10, item 126a1) (column 6, line 12-17) overlying the gate electrode; and a second metal-containing member (fig. #10, item 128a) overlying the first metal-containing member (column #6, line 18-25), wherein: the gate electrode (fig. #8, item 124a) has a first length (fig. Ex2, item L1), the second metal-containing member (fig. #10, item 128a; Also shown below, item L2) has a second length, and the first metal-containing member (fig. Ex1, item 126a1 and Ex2, item L2) has a third length that is greater than the second metal length (fig. #10, item 128a; Also fig. #Ex2, item L2) and substantially the same as the electrode length (fig. Ex2, item L1).


[AltContent: textbox (First metal layer, Length; L3)][AltContent: ]
[AltContent: connector]
[AltContent: textbox (Second metal layer, Length; L2)][AltContent: arrow][AltContent: connector]
[AltContent: ]
[AltContent: ][AltContent: textbox (Fig. Ex2)][AltContent: textbox (Electrode Length; L1)]          
    PNG
    media_image2.png
    253
    220
    media_image2.png
    Greyscale

The Examiner notes that Yum does not explicitly state the claim language of the presently listed claim #8. However, the Examiner takes the following positions on the matter;
The present drawings fail to show “the gate electrode has a first length, the second metal-containing member has a second length, and the first metal-containing member has a third length that is greater than the first length and substantially the same as the second length” as stated in the presently listed claim #8. The present drawing (fig. #7) shows the electrode (item 604) being the same length as the metal containing layer (item 514) and longer the metal layers above the electrode (item 644 and 624). The present specification fails to label the designated metal layers in a way that one of ordinary skill in the art would able to reproduce the claimed invention without undue experimentation. 
The Examiner recognizes that the present specification mentions the greater than parameter but fails to identify either a specific length, range of length or difference that would allow one of ordinary skill in the art to recreate the claimed invention without undue experimentation or understand the criticality of the preferred recitation. 
Furthermore, the Examiner takes the position that the term "substantially" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as "being largely but not wholly that which is specified” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from the first length being substantially the same as the second length. The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target of the first length being substantially the same as the second length, and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
For these reasons, the Examiner takes the position that the rejection of the presently claim #8, is proper. Clarity to these matters is requested.

Yum shows, with respect to claim #12, a device further comprising a first conductive sidewall spacer (fig. Ex1, item 126a1)  and a second conductive sidewall spacer (fig. Ex1, item 126a2), wherein: the first conductive sidewall spacer overlies the gate electrode (fig. Ex1, item 124a) and lies along a first side of the second metal-containing member (fig. Ex1, item 128a), and the second conductive sidewall spacer overlies the gate electrode and lies along a second side (fig. #Ex1, item FS1) of the second metal-containing member, wherein the second side (fig. #Ex1, item SS2) is opposite the first side (column #6, line 12-17).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al., (U.S. Pat. No. 7,638,433), hereinafter referred to as “Yum” and in view of Chiang et al., (U.S. Pub. No. 2015/0228746), hereinafter referred to as "Chiang".

Yum substantially shows the claimed invention as shown in the rejection above. 
Yum fails to show, with respect to claim #3, a method wherein the gate interconnect contacts the gate structure.

Chiang teaches, with respect to claim #3, a method wherein the contact pads (fig. #2E, item 260) are formed respectively and electrically connected to the metal gate (fig. #2E, item 226) (paragraph 0022).

Examiner notes that Chiang does not explicitly state that a gate interconnect contacts the gate structure. However, the Examiner notes that the neither the present claim language nor the specification designate a specific interconnect method or device. The further notes that Chiang teaches a pad structure (as shown above in the present rejection) that performs the same actions as a interconnect. For this reason, the Examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, a device wherein the gate interconnect contacts the gate structure, into the method of Yum, with the motivation this allows communication from the gate device to other parameters outside the operation area of the chip device, as taught by Chiang.

//

Claim #5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al., (U.S. Pat. No. 7,638,433), hereinafter referred to as “Yum” and in view of Kuo et al., (U.S. Pat. No. 6,169,025), hereinafter referred to as "Kuo".

Yum substantially shows the claimed invention as shown in the rejection above. 
Yum fails to show, with respect to claim #5, a device further comprising a third metal-containing member containing and covering an upper surface of the first metal-containing member.

Kuo teaches, with respect to claim #5, a device with metal layer deposited over gate structure and source/drain (fig. #3d, item 218) (column #3, line 26-28), including a metal gate electrode (fig. #2b, item 206) (column #2, line 51-54) with an additional metal layer (fig. #2f, item 222) over the surface of a metal layer and top surface of the gate (column #3, line 26-28, 54-58).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, a device further comprising a third metal-containing member containing and covering an upper surface of the first metal-containing member, into the method of Yum, with the motivation that this allows different levels/avenues of commination with the gate structure, as taught by Kuo.

Yum fails to show, with respect to claim #11, a device wherein the gate structure further comprises a third metal-containing member and covering an upper surface of the second metal-containing member.

Kuo teaches, with respect to claim #11, a device with metal layer deposited over gate structure and source/drain (fig. #3d, item 218) (column #3, line 26-28), including a metal gate electrode (fig. #2b, item 206) (column #2, line 51-54) with an additional metal layer (fig. #2f, item 222) over the surface of a metal layer and top surface of the gate (column #3, line 26-28, 54-58).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11, a device wherein the gate structure further comprises a third metal-containing member and covering an upper surface of the second metal-containing member, into the method of Yum, with the motivation that this allows different levels/avenues of commination with the gate structure, as taught by Kuo.


Allowable Subject Matter

Claim #6, 7, 9, 10, 13, 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim #6 
A first metal nitride material, the second conductive member includes a second metal nitride material, the second metal-containing member includes third metal nitride material, and the third metal-containing member includes a fourth metal nitride material.
Claim #7
The second-metal containing layer includes TiN or at least 90 wt% Ti, and the first conductive sidewall spacer and the second conductive sidewall spacer includes TiN.
Claim #9
A 0.6 micron x 0.6 micron area, the gate electrode has an upper surface with an Rq of at most 2.0 nm or Rmax of at most 10 nm.
Claim #10
The first metal-containing member has a thickness in a range from 5 nm to 99 nm.
Claim #13
The first metal-containing member: includes TiN, wherein at least 80 % of areas of each of the first and second surfaces is along a (111) crystal plane, or includes Ti, wherein at least 80 % of areas of each of the first and second surfaces is along a (002) crystal plane, and the second metal-containing member includes Al and at least 80% of an area of a surface in contact with the first metal-containing member is along a (111) crystal plane.

Reasons for Allowance
Claims #15-20 are allowed.

The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising forming multiple metal/conductive layers over an electrode layer, (Yum et al., 7,638,433; Kuo et al., 6,169,025), it fails to teach either collectively or alone, wherein a process for forming a gate electrode layer over a barrier layer; forming a first metal-containing layer over the gate electrode layer; patterning to the first metal-containing layer to form a first metal-containing member having a first side and a second side opposite the first surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
08/11/2022
/MONICA D HARRISON/            Primary Examiner, Art Unit 2815